Citation Nr: 1140768	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an upper back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1988.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Jackson, Mississippi, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in November 2009.  

In June 2010, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As the Board noted in the June 2010 remand, the Veteran reports that he injured his upper back during service and has had upper back pain and symptoms since that time.  A review of the claims folder also shows that at times since service, the Veteran was homeless.

Upon further review, the Board finds additional development is necessary for a determination in this case.  In that regard, in correspondence received in December 2006, the Veteran stated that he was prescribed muscle relaxers for back pain at the Carolina Center for Behavioral Health in South Carolina.  Records of treatment in that regard would be pertinent to the Veteran's claim and the records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service low back symptoms.  He should be provided a reasonable amount of time to submit this lay evidence. 

2.  Associate any pertinent records from the Carolina Center for Behavioral Health in South Carolina with the claims folder, to the extent possible.  

3.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the July 2010 VA examination, or if the examiner is no longer available, a suitable replacement, to request that he prepare an addendum to his report explaining his assessment regarding whether the Veteran has an upper back disability that is related to or had its onset in service.  The claims files should be made available to and reviewed by the examiner.  

In offering this assessment, the examiner should comment as to whether the Veteran's current upper back disability is consistent with his report of in-service injury and symptoms since that time.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner. 

The rationale for all findings and conclusions should be set forth in a legible report.

4.  After completion of the above, readjudicate the Veteran's claim.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

